DETAILED ACTION
This office action is in response to the application filed on 11/27/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 1 and 6.  Therefore, the “the primary side switch unit is turned on when the current sensing signal is equal to or greater than the current sensing limit,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities: Claims 1 and 6 recite “of flyback” this should be change to “of a flyback”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 6 recite “the primary side switch unit is turned on when the current sensing signal is equal to or greater than the current sensing limit”. It is not clear if the applicant meant turned off or turned on or is equal to or lower than because, the current sensing signal comes from element 40 if the switch unit is off the current sensing will never be greater than the threshold because it needs the switch to be on so that the current signal can increase. Also, flyback converters used said current sensing signal to determine when to turn off the switch because said current lets the controller know when the winding in the transformer is fully charged. For purposes of examination the limitations are going to be interpreted as either the switch unit being turned on or off. 
	Claim 3 lines 3 and 8 “to turn on/off the primary side switch unit when the current flows to the secondary side switch unit/ secondary side winding from the secondary side winding/secondary side switch unit…”. It is not clear what the applicant meant because when the current flow is in the direction of the secondary side switch from the secondary side winding the  secondary side winding is on and both transistor are not on at the same time per disclosure in the specification and drawing. For purposes of examination the limitations are going to be interpreted to turn on the secondary side switch so that there can be a flow of current in the above mentioned direction.
Claims 2, 4-5 and 7-10 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahlenkamp et al .US 2017/0288553 in view of Lin et al. US 2017/0214323.
	Regarding Claim 1, Fahlenkamp teaches  (Figures 1-10) a power control system (at Fig. 1) of adaptive control of turn on time (done with 4 and 32) for implementing a function of flyback power conversion (Flyback in Fig. 1), comprising: a primary side controller (4) comprising a primary side power pin (for Vcc), a primary side ground pin (gnd1 at primary side), a primary side driving pin (for s11), and a current sensing pin (CS), the primary side ground pin electrically connected to a primary side ground level (gnd1); a secondary side synchronization controller (32) comprising a secondary side driving pin (for s31), a secondary side power pin (324), and a secondary side ground pin (for gnd2), the secondary side ground pin electrically connected to a secondary side ground level (gnd2); a rectification unit (14) for receiving and rectifying an external input power (Vac) to generate a rectified power (Vin); a power unit (producing Vccp and Vcc) for generating a power voltage (Vccp or Vcc), the primary side controller receiving the power voltage through the primary side power pin to operate (Vccp), the power voltage served as a secondary side power voltage (Vccp), the secondary side synchronization controller (32) receiving the secondary side power voltage through the secondary side power pin to operate (Fig. 5); and a transformer unit (2) comprising a primary side  (21)winding and a secondary side winding (22) electromagnetically coupled together, an end of the primary side winding connected to the rectification unit (14) for receiving the rectified power; a primary side switch unit (11) comprising a drain connected to the other end of the primary side winding, a gate connected to the primary side driving pin, and a source; a current sensing unit (13) having an end connected to the current sensing pin and the source of primary side switch unit, and the other end connected to the primary side ground level, the current sensing pin generating and transmitting a current sensing signal (CS signal) to the primary side controller (4) through the current sensing pin; a secondary side switch unit (31) comprising a drain connected to an end of the secondary side winding (22), a gate connected to the secondary side driving pin, and a source, the other end of the secondary side winding connected to the secondary side ground level (gnd1); and a secondary side output capacitor (12), the source of the secondary side switch unit connected to an end of the secondary side output capacitor and an end of a load (at 10, Z), the other end of the secondary side output capacitor and the other end of the load connected to the secondary side ground level, the source of the secondary side switch unit generating an output power to supply the load, wherein the primary side controller generates a primary side driving signal (S11) based on the current sensing signal (CS signal), and further transmits the primary side driving signal to the gate of the primary side switch unit (11), the primary side driving signal is a pulse width modulation (PWM) signal having a PWM frequency (PWM 42) and provided with a turn on level and a turn off level for periodically turning on and off the primary side switch unit (11) to shift a primary side current (Ids), the secondary side winding generates a secondary side current (I22) through electromagnetic induction with the primary side winding, the secondary side current flows through the secondary side switch unit, the secondary side output capacitor, and the load under control of the secondary side synchronization controller (32), the primary side controller reduces a primary side drain-source voltage (Vds) across the drain and the source of the primary side switch unit (11) and a secondary side drain- source voltage (Vds) across the drain and the source of the secondary side switch unit (31) by reducing a current sensing limit (CSth) corresponding to the current sensing signal (par. 65), the current sensing limit is a comparison value (used in 44) intended to determine whether to turn on the primary side switch unit (11) or not, the primary side switch unit is turned on (turned off) when the current sensing signal is equal to or greater than the current sensing limit (done by 44), the secondary side synchronization controller (32) generates a secondary side driving signal (s31) based on the secondary side current or the secondary side drain-source voltage of the secondary side switch unit (Fig. 6), and the secondary side driving signal is transmitted to the gate of the secondary side switch unit through the secondary side driving pin. (For Example: Par. 29-40 and 56-58)
	Fahlenkamp does not teach a primary side digital controller; and a power unit for receiving the external input power to generate a power voltage.
	Lin teaches (Figure 1) a primary side digital controller (controller, see abstract); and a power unit (circuitry producing Vdd) for receiving the external input power to generate a power voltage (Vdd). (For Example: Par. 29, 32 and 36)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Fahlenkamp to include a primary side digital controller; and a power unit for receiving the external input power to generate a power voltage, as taught by Lin to overcome the problem of inrush current upon powering on. 
	Regarding Claim 2, Fahlenkamp teaches  (Figures 1-10) wherein the primary side switch unit (11) and the secondary side switch unit (31) comprise a Metal-Oxide- Semiconductor (MOS) transistor, a Gallium Nitride field effect transistor (GaN FET), or a silicon carbide (SiC)-MOSFET.
	Regarding Claim 3, Fahlenkamp teaches  (Figures 1-10)wherein the secondary side synchronization controller (32) employs the secondary side driving signal (S31) to turn on the primary side switch unit (secondary side switch unit, 31) when the secondary side current flows to the secondary side switch unit from the secondary side winding (Fig. 6) or when the secondary side drain-source voltage (Vds) of the secondary side switch unit is positive (par. 21), and the secondary side synchronization controller employs the secondary side driving signal to turn off the primary side switch unit when the secondary side current flows to the secondary side winding from the secondary side switch unit (Fig. 6) or when the secondary side drain-source voltage of the secondary side switch unit is negative (par. 21). (For Example: Par. 29-40 and 56-58)
	Regarding Claim 4, Fahlenkamp teaches  (Figures 1-10) wherein the primary side controller (4) further reduces the secondary side drain-source voltage of the secondary side switch unit (32) by adapting a driving strength of the primary side switch unit, entering a quasi-resonance (QR) mode (QR mode), or slowing down the PWM frequency of the primary side driving signal (par. 66). (For Example: Par. 41-55)
	Fahlenkamp does not teach a primary side digital controller.
	Lin teaches (Figure 1) a primary side digital controller (controller, see abstract). (For Example: Par. 29, 32 and 36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Fahlenkamp to include a primary side digital controller; as taught by Lin to overcome the problem of inrush current upon powering on.
	Regarding Claim 5, Fahlenkamp teaches  (Figures 1-10) wherein the primary side controller (4) further adapts (see fig. 6 and 8, Sdis) a maximum duty or a minimum off time of the primary side switch unit in collocation with a minimum on time (t1, fig. 6; par. 38, 55 and 63) of the secondary side synchronization controller to prevent the primary side switch unit and the secondary side switch unit from simultaneously turning on (with Sdis), and reduce the primary side drain-source voltage of the primary side switch unit and the secondary side drain-source voltage of the secondary side switch unit.
	Fahlenkamp does not teach a primary side digital controller.
	Lin teaches (Figure 1) a primary side digital controller (controller, see abstract). (For Example: Par. 29, 32 and 36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Fahlenkamp to include a primary side digital controller; as taught by Lin to overcome the problem of inrush current upon powering on.


Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU US 2018/0262096 in view of Lin et al. US 2017/0214323.
	Regarding Claim 6, Hsu teaches  (Figures 1-15) a power control system (at Fig. 1) of adaptive control of turn on time for implementing a function of flyback power conversion (10), comprising: a primary side controller (32) comprising a primary side power pin (Vs), a primary side ground pin (gnd), a primary side driving pin (gate), and a current sensing pin (CS), the primary side ground pin electrically connected to a primary side ground level (14); a transformer unit (20-24) comprising a primary side winding (20) and a secondary side winding (22) electromagnetically coupled together; a primary side switch unit (26) comprising a drain connected to the other end of the primary side winding, a gate connected to the primary side driving pin, and a source; a current sensing unit (30) having an end connected to the current sensing pin and the source of primary side switch unit, and the other end connected to the primary side ground level, the current sensing pin (Cs) generating and transmitting a current sensing signal to the primary side controller through the current sensing pin; a secondary side rectification diode (54) having a positive end and a negative end (anode and cathode), the positive end connected to an end of the secondary side winding; and a secondary side output capacitor (56), the negative end of the secondary side rectification diode connected to an end of the secondary side output capacitor and an end of a load (at 16), the other end of the secondary side winding, the other end of the secondary side output capacitor, and the other end of the load connected to a secondary side ground level (18), the negative end of the secondary side rectification diode generating an output power to supply the load, wherein the primary side controller generates a primary side driving signal (Vg) based on the current sensing signal (at Cs), and further transmits the primary side driving signal to the gate of the primary side switch unit, the primary side driving signal is a pulse width modulation (PWM) signal having a PWM frequency (par. 18 and 51) and provided with a turn on level and a turn off level for periodically turning on and off the primary side switch unit (26) to shift a primary side current (Ids), the secondary side winding generates a secondary side current (Isdc) through electromagnetic induction with the primary side winding, the secondary side current flows through the secondary side rectification diode to the secondary side output capacitor, and the load, the primary side  controller (32) reduces a primary side drain-source voltage across the drain and the source of the primary side switch unit by reducing a current sensing limit (at 190 comparator with the Vcsimin is reduce and increased from VcsiminH to VcsiminL and viceversa See fig. 10) corresponding to the current sensing signal, the current sensing limit is a comparison value (at 190) intended to determine whether to turn on the primary side switch unit or not, and the primary side switch unit is turned on (turned off) when the current sensing signal (CS signal) is equal to or greater than the current sensing limit. (For Example: Par. 29-40 and 56-58)
	Hsu does not teach a primary side digital controller; and a power unit for receiving the external input power to generate a power voltage.
	Lin teaches (Figure 1) a primary side digital controller (controller, see abstract); and a power unit (circuitry producing Vdd) for receiving the external input power to generate a power voltage (Vdd). (For Example: Par. 29, 32 and 36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hsu to include a primary side digital controller; and a power unit for receiving the external input power to generate a power voltage, as taught by Lin to overcome the problem of inrush current upon powering on.
	Regarding Claim 7, Hsu teaches  (Figures 1-15) wherein the primary side switch unit (26) comprise a Metal-Oxide- Semiconductor (MOS) transistor, a Gallium Nitride field effect transistor (GaN FET), or a silicon carbide (SiC)-MOSFET.
	Regarding Claim 9, Hsu teaches  (Figures 1-15), wherein the primary side controller further reduces the primary side drain-source voltage (Vds) of the primary side switch unit (26) by entering a quasi-resonance (QR) mode (QR mode, Fig. 14). (For Example: Par. 29-40 and 56-58)
	Hsu does not teach a primary side digital controller.
	Lin teaches (Figure 1) a primary side digital controller (controller, see abstract). (For Example: Par. 29, 32 and 36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hsu to include a primary side digital controller, as taught by Lin to overcome the problem of inrush current upon powering on.
	Regarding Claim 10, Hsu teaches  (Figures 1-15) wherein the primary side digital controller further reduces the primary side drain-source voltage of the primary side switch unit by slowing down the PWM frequency of the primary side driving signal. 	Hsu does not teach a primary side digital controller.
	Lin teaches (Figure 1) a primary side digital controller (controller, see abstract). (For Example: Par. 29, 32 and 36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hsu to include a primary side digital controller, as taught by Lin to overcome the problem of inrush current upon powering on.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU US 2018/0262096 in view of Lin et al. US 2017/0214323 and further in view of Odell US 20150357904.
	Regarding Claim 8, Hsu as modified teaches  (Figures 1-15) a system with a primary side digital controller.
	Hsu as modified does not teach further reduces the primary side drain-source voltage of the primary side switch unit by adapting a driving strength of the primary side switch unit.
	Odell teaches (Figures 1-4) further reduces (Figs. 2-4) the primary side drain-source voltage  (Vds) of the primary side switch unit (130 or 140) by adapting a driving strength (Vg) of the primary side switch unit . (For Example: Par. 39-47)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Hsu to include a further reduces the primary side drain-source voltage of the primary side switch unit by adapting a driving strength of the primary side switch unit, as taught by Odell to reduces switching losses in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838